Campbell, C. J.,
delivered the opinion of the court.
This is a case for the practical application of the maxim, omnia praesumuntur contra spoliatorem, and therefore it is ordered that a rule be made on the complainant in the bill, appellee here, to show cause, on the third Monday of January next, why the decree appealed from shall not be reversed, which will be done unless the original papers shall be produced to the clerk of the chancery court of Harrison county, so that a transcript may be made for this appeal. In ho other way can justice be surely done to the appellant. If the papers have been destroyed or lost by him who obtained the decree, so that it cannot be shown to this court by a transcript of the case which resulted in the decree complained of, that it was not proper, it is no wrong to the party chargeable with responsibility for the absence of the papers to restore the status quo ante the decree by reversal, and he may then proceed, if he can, to get another decree.

Motion sustained.